Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Reasons for Allowance
Claims 1, 7-8, 10 and 17-24 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Instant Invention draws to techniques for ranging radio localization utilizing broadcast messaging. Each of independent claims, claim 1 (“A method”) and claim 21 (“A method”), contains following underlined features, which when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obviousness at the time when the invention was made:

Claim 1. A method of ranging radio localization utilizing broadcast messaging, comprising: 
broadcasting, from each of at least four ranging nodes equipped with a clock and an emitter, a time-tagged message, wherein the clocks of the at least four ranging nodes are not synchronized and wherein each of the at least four ranging nodes comprises an in- atmosphere vehicle; 
receiving, by a receiver node equipped with a receiver, each of the time-tagged messages; 
computing, by the receiver node and based on the received time-tagged messages from the at least four ranging nodes, a plurality of two-sheeted hyperboloids; and 
computing, by the receiver node and based on the plurality of two-sheeted hyperboloids, a location of the receiver node.

Claim 21 A method of ranging radio localization utilizing broadcast messaging from unsynchronized emitters, comprising: 
broadcasting, from a first ranging node equipped with a clock and an emitter, to a second ranging node equipped with a clock and an emitter, a first time-tagged message; 
broadcasting, from the second ranging node to the first ranging node, a second time-tagged message; 
broadcasting, from a third ranging node equipped with a clock and an emitter, to a fourth ranging node equipped with a clock and an emitter, a third time-tagged message; 
broadcasting, from the fourth ranging node to the third ranging node, a fourth time-tagged message; 
broadcasting, from a fifth ranging node equipped with a clock and an emitter, to a sixth ranging node equipped with a clock and an emitter, a fifth time-tagged message; 
broadcasting, from the sixth ranging node to the fifth ranging node, a sixth time- tagged message; 
receiving, by a receiver node equipped with a receiver, each of the first, second, third, fourth, fifth, and sixth time-tagged messages; 
computing, by the receiver node and based on the received first, second, third, fourth, fifth, and sixth time-tagged messages, three two-sheeted hyperboloids; and 
computing, by the receiver node and based on the three two-sheeted hyperboloids, a location of the receiver node.

Consequently, all dependent claims from claims 1 and 21 are also allowed, resulting the allowance indicated in section 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on (571) 272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ZHIREN QIN/Examiner, Art Unit 2411